Case 2:21-cv-11696-CCC-ESK Document 1 Filed 05/24/21 Page 1 of 28 PageID: 1




                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                                NEWARK VICINAGE
_______________________________________
MARGARITA SANTIAGO AND              :
HECTOR SANTIAGO, w/h                :   CIVIL ACTION
                                    :
      Plaintiffs,                   :   No.
                                    :
      vs.                           :   Honorable          , U.S.D.J.
                                    :   Honorable          , U.S.M.J.
                                    :
BOSTON SCIENTIFIC CORPORATION, :        CIVIL ACTION COMPLAINT
                                    :   JURY TRIAL DEMANDED
      Defendant.                    :
                                    :
                                    :
_______________________________________


                                         COMPLAINT

        Plaintiffs, Margarita Santiago and Hector Santiago, w/h, by and through their counsel,

Messa & Associates, P.C. file this Complaint against Defendant, Boston Scientific Corporation,

averring as follows:

                                             Parties

    1. Plaintiff Margarita Santiago is a resident of the State of New Jersey who resides at 69

Broadway Elizabeth, New Jersey 07206.

    2. Plaintiff Hector Santiago is a resident of the State of New Jersey who resides at 69

Broadway Elizabeth, New Jersey 07206.

    3. At all times material hereto, Plaintiffs Margarita Santiago and Hector Santiago were and

still are legally married.

    4. Defendant Boston Scientific Corporation is a Delaware corporation with its corporate

headquarters in Massachusetts. All acts and omissions of Boston Scientific as described herein
Case 2:21-cv-11696-CCC-ESK Document 1 Filed 05/24/21 Page 2 of 28 PageID: 2




were done by its agents, servants, employees and/or owners, acting in the course and scope of

their respective agencies, services, employments and/or ownership.

                                     Jurisdiction and Venue

   5. Federal subject matter jurisdiction in the constituent actions is based upon 28 U.S.C. §

1332(a), in that in each of the constituent actions there is complete diversity among Plaintiffs and

Defendant(s) and the amount in controversy exceeds $75,000.

   6. Defendant has significant contacts with the federal judicial district identified in the Short

Form Complaint such that they are subject to the personal jurisdiction of the court in said district.

   7. A substantial part of the events and omissions giving rise to Plaintiffs’ causes of action

occurred in the federal judicial district identified in the Short Form Complaint. Pursuant to 28

U.S.C. § 1391(a), venue is proper in said district.

                                    The Pelvic Mesh Product

   8. Defendant Boston Scientific’s Pelvic Mesh Product (the “Product”) include, at least, the

following:

             a) The Uphold Vaginal Support System;

             b) The Pinnacle Pelvic Floor Repair Kit;

             c) The Advantage Transvaginal Mid-Urethral Sling System;

             d) The Advantage Fit System;

             e) The Lynx Suprapubic Mid-Urethral Sling System;

             f) The Obtryx Transobturator Mid-Urethral Sling System;
             g) The Prefyx PPS System; and

             h) The Solyx SIS System.
   9. Boston Scientific designed, manufactured, packaged, labeled, marketed, sold, and

distributed the following Pelvic Mesh Product, including that which was implanted in any
Case 2:21-cv-11696-CCC-ESK Document 1 Filed 05/24/21 Page 3 of 28 PageID: 3




Plaintiff so indicated in a Short Form Complaint: Pinnacle Pelvic Floor Repair Kit, Uphold

Vaginal Support System, Advantage Transvaginal Mid-Urethral Sling System, Advantage Fit

System, Lynx Suprapubic Mid-Urethral Sling System, Obtryx Transobturator Mid-Urethral Sling

System, Prefyx PPS System, Solyx SIS System, and/or Other.

                                       Factual Background

   10. On or about November 28, 2011, Margarita Santiago underwent Transobturator Tape

Cystoscopy surgery where in an Obtryx Transobturator Mid-Urethral Sling was implanted for

symptoms of urinary stress incontinence.

   11. On or about May 22, 2019, while undergoing treatment for an anal fistula, it was

determined that Mrs. Santiago had erosion of the Obtryx Transobturator Mid-Urethral Sling

resulting in a vagina-cutaneous fistula that tracked to her left buttocks.

   12. On or about June 6, 2019, Mrs. Santiago learned of the Obtryx Transobturator Mid-

Urethral Sling product recall.

   13. On August 13, 2019, Mrs. Santiago had surgery to remove the Obtryx Transobturator

Mid-Urethral Sling, but all of the mesh could not be safely removed.

   14. Defendant’s Pelvic Mesh Product, including Obtryx Transobturator Mid-Urethral Sling

System (herein after the “Product”) contains monofilament polypropylene mesh and/or collagen.

Despite claims that polypropylene is inert, the scientific evidence shows that this material as

implanted in Plaintiff, Margarita Santiago is biologically incompatible with human tissue and

promotes a negative immune response in a large subset of the population implanted with the

Product. This negative response promotes inflammation of the pelvic tissue and can contribute to

the formation of severe adverse reactions to the mesh. Furthermore, Defendant’s collagen

Product cause hyper-inflammatory responses leading to problems including chronic pain and
Case 2:21-cv-11696-CCC-ESK Document 1 Filed 05/24/21 Page 4 of 28 PageID: 4




fibrotic reaction. Defendant’s collagen Product disintegrate after implantation in the female

pelvis. The collagen Product cause adverse tissue reactions, and are causally related to infection,

as the collagen is a foreign material derived from animal and/or human tissue. The collagen is

harsh upon the female pelvic tissue. When mesh is inserted in the female body according to the

manufacturers’ instructions, it creates a non- anatomic condition in the pelvis leading to chronic

pain and functional disabilities inserted in the female body according to the manufacturers’

instructions, it creates a non- anatomic condition in the pelvis leading to chronic pain and

functional disabilities

   15. Surgical mesh Products have been used to repair abdominal hernias since the 1950s. In

the 1970s, gynecologists began using surgical mesh Product that were designed for hernia repair

for abdominal repair to surgically repair prolapsed organs. In the 1990s, gynecologists began

using this surgical mesh for the surgical treatment of POP and SUI. Manufacturers, including

Boston Scientific, began to modify the mesh used in hernia repair to be used as Product

specifically intended to correct POP and/or SUI. Today, Boston Scientific sells pelvic mesh

“kits” which can include not only the surgical mesh, but also tissue fixation anchors and insertion

tools. The Product manufactured by Defendant is considered Class II medical devices.

       16.     Defendant sought and obtained FDA clearance to market the Product under

   Section 510(k) of the Medical Device Amendment to the Food, Drug and Cosmetics Act.

   Section 510(k) provides for marketing of a medical device if the device is deemed

   “substantially equivalent” to other predicate devices marketed prior to May 28, 1976. No

   formal review for safety or efficacy is required, and no formal review for safety or efficacy

   was ever conducted by Boston Scientific with regard to the Product.
Case 2:21-cv-11696-CCC-ESK Document 1 Filed 05/24/21 Page 5 of 28 PageID: 5




     17.     On July 13, 2011, the FDA issued a Safety Communication wherein the FDA

  stated that “serious complications associated with surgical mesh for transvaginal repair of

  POP are not rare” (emphasis in the original).

     18.     The FDA Safety Communication also stated, “Mesh contraction (shrinkage) is a

  previously unidentified risk of transvaginal POP repair with mesh that has been reported in

  the published scientific literature and in adverse event reports to the FDA. Reports in the

  literature associate mesh contraction with vaginal shortening, vaginal tightening and vaginal

  pain.” (emphasis in original).

     19.     In a December 2011 Joint Committee Opinion, the American College of

  Obstetricians and Gynecologists (ACOG) and the American Urogynecologic Society

  (AUGS) also identified physical and mechanical changes to the mesh inside the body as a

  serious complication associated with vaginal mesh, stating:

             There are increasing reports of vaginal pain associated with
             changes that can occur with mesh (contraction, retraction, or
             shrinkage) that result in taut sections of mesh . . . Some of these
             women will require surgical intervention to correct the condition,
             and some of the pain appears to be intractable.

     20.     The ACOG/AUGS Joint Committee Opinion also recommended, among other

  things, that “[p]elvic organ prolapse vaginal mesh repair should be reserved for high-risk

  individuals in whom the benefit of mesh placement may justify the risk.

     21.     The injuries of Mrs. Santiago, as will be more fully established in Discovery, are

  reported in the FDA Safety Communication and in the ACOG/AUGS Joint Committee

  Opinion.

     22.     The FDA Safety Communication further indicated that the benefits of using

  transvaginal mesh Product instead of other feasible alternatives did not outweigh the
Case 2:21-cv-11696-CCC-ESK Document 1 Filed 05/24/21 Page 6 of 28 PageID: 6




  associated risks. Specifically, the FDA Safety Communication stated: “it is not clear that

  transvaginal POP repair with mesh is more effective than traditional non-mesh repair in all

  patients with POP and it may expose patients to greater risk.”

     23.     Contemporaneously with the Safety Communication, the FDA released a

  publication titled “Urogynecologic Surgical Mesh: Update on the Safety and Effectiveness of

  Transvaginal Placement for Pelvic Organ Prolapse” (the White Paper). In the White Paper,

  the FDA noted that the published, peer-reviewed literature demonstrates that “[p]atients who

  undergo POP repair with mesh are subject to mesh-related complications that are not

  experienced by patients who undergo traditional surgery without mesh.”

     24.     The FDA summarized its findings from its review of the adverse event reports

  and applicable literature stating that it “has NOT seen conclusive evidence that using

  transvaginally placed mesh in POP repair improves clinical outcomes any more than

  traditional POP repair that does not use mesh, and it may expose patients to greater risk.”

  (emphasis in original).

     25.     The FDA White Paper further stated that “these Product are associated with

  serious adverse events . . . compounding the concerns regarding adverse events are

  performance data that fail to demonstrate improved clinical benefit over traditional non-

  mesh repair.”

     26.     In its White Paper, the FDA advises doctors to, inter alia, “[r]ecognize that in

  most cases, POP can be treated successfully without mesh thus avoiding the risk of mesh-

  related complications.” The FDA concludes its White Paper by stating that it “has identified

  serious safety and effectiveness concerns over the use of surgical mesh for the transvaginal

  repair of pelvic organ prolapse.”
Case 2:21-cv-11696-CCC-ESK Document 1 Filed 05/24/21 Page 7 of 28 PageID: 7




     27.     As is known to the Defendant, the risks associated with POP repair are the same

  as SUI repair. However, the data regarding the magnitude and frequency of these known

  risks are not as developed as the data on POP repair. The FDA recognized this, as

  demonstrated by its Section 522 Orders issued to manufacturers of pelvic mesh Product used

  to treat SUI in January of 2012.

     28.     In September 2011, the FDA acknowledged the need for additional data and noted

  in “Surgical Mesh For Treatment of Women with Pelvic Organ Prolapse and Stress Urinary

  Incontinence” that the literature and information developing on SUI repair with mesh

  “indicates that serious complications can occur . . . [and] a case can be made for additional

  premarket and/or post market studies to better address the risk/benefit of all mesh Product

  used for SUI.”

     29.     Defendant did not, and have not, adequately studied the extent of the risks

  associated with the Product. In January 2012, the FDA recognized the risk to women and

  mandated additional studies to further investigate these risks.

     30.     Defendant(s) knew or should have known about the Product’ risks and

  complications identified in the FDA Safety Communication and the ACOG/AUGS Joint

  Committee Opinion.

     31.     Defendant knew or should have known that the Product unreasonably exposed

  patients to the risk of serious harm while conferring no benefit over available feasible

  alternatives that do not involve the same risks.

     32.     The scientific evidence shows that the material from which the Product are made

  is biologically incompatible with human tissue and promotes a negative immune response in

  a large subset of the population implanted with the Product, including the Mrs. Santiago.
Case 2:21-cv-11696-CCC-ESK Document 1 Filed 05/24/21 Page 8 of 28 PageID: 8




      33.     This negative response promotes inflammation of the pelvic tissue and contributes

  to the formation of severe adverse reactions to the mesh, such as those experienced by Mrs.

  Santiago.

      34.     The FDA defines both “degradation” and “fragmentation” as “device problems”

  to which the FDA assigns a specific “device problem code.” “Material Fragmentation” is

  defined as an “[i]ssue associated with small pieces of the device breaking off unexpectedly”

  and “degraded” as an “[i]ssue associated with a deleterious change in the chemical structure,

  physical properties, or appearance in the materials that are used in device construction.” The

  Product were unreasonably susceptible to degradation and fragmentation inside the body.

      35.     The Product were unreasonably susceptible to shrinkage and contraction inside

  the body. Defendant should have known of this serious risk and warned physicians and

  patients.

      36.     The Product were unreasonably susceptible to “creep” or the gradual elongation

  and deformation when subject to prolonged tension inside the body.

      37.     To this day, the Product have been and continue to be marketed to the medical

  community and to patients as safe, effective, reliable, medical devices, implanted by safe and

  effective, minimally invasive surgical techniques, and as safer and more effective as

  compared to available feasible alternative treatments of pelvic organ prolapse and stress

  urinary incontinence, and other competing Product.

      38.     A woman who elects to have her SUI or POP surgically treated has several

  options. SUI can be corrected through traditional abdominal surgery using sutures to attach

  the urethra to a ligament in the pelvis (known as the “Burch procedure”). SUI can also be

  surgically addressed using synthetic materials placed under the urethra to provide support.
Case 2:21-cv-11696-CCC-ESK Document 1 Filed 05/24/21 Page 9 of 28 PageID: 9




  POP can be corrected through abdominal or transvaginal surgery and using biologic,

  composite, or synthetic materials.

     39.        Defendant omitted and downplayed the risks, dangers, defects, and disadvantages

  of the Product, and advertised, promoted, marketed, sold and distributed the Product as safe

  medical devices when Defendant knew or should have known that the Product were not safe

  for their intended purposes, and that the Product would cause, and did cause, serious medical

  problems, and in some patients, including Mrs. Santiago, catastrophic injuries. Further, while

  some of the problems associated with the Product were made known to physicians, the

  magnitude and frequency of these problems were not disclosed and were hidden from

  physicians.

     40.        Contrary to Defendant’ representations and marketing to the medical community

  and to the patients themselves, the Product have high rates of failure, injury, and

  complications, fail to perform as intended, require frequent and often debilitating re-

  operations, and have caused severe and irreversible injuries, conditions, and damage to a

  significant number of women, including Mrs. Santiago, making them defective under the

  law.

     41.        The specific nature of the Product’ defects includes, but is not limited to, the

  following:


         a) The use of polypropylene and collagen in the Product and the immune reactions
            that result from such material, causing adverse reactions and injuries;

         b) The design of the Product to be inserted into and through an area of the body with
            high levels of bacteria that can adhere to the mesh causing immune reactions and
            subsequent tissue breakdown and adverse reactions and injuries;

         c) Biomechanical issues with the design of the Product, including, but not limited to,
            the propensity of the Product to contract or shrink inside the body, that in turn
Case 2:21-cv-11696-CCC-ESK Document 1 Filed 05/24/21 Page 10 of 28 PageID: 10




            cause surrounding tissue to be inflamed, become fibrotic, and contract, resulting
            in injury;

        d) The use and design of arms and anchors in the Product, which, when placed in the
           women, are likely to pass through contaminated spaces and that can injure major
           nerve routes in the pelvic region;

        e) The propensity of the Product for “creep,” or to gradually elongate and deform
           when subject to prolonged tension inside the body;

        f) the inelasticity of the Product, causing them to be improperly mated to the delicate
           and sensitive areas of the vagina and pelvis where they are implanted, and
           causing pain upon normal daily activities that involve movement in the pelvic
           region (e.g., intercourse, defecation, walking);

        g) The propensity of the Product for degradation or fragmentation over time, which
           causes a chronic inflammatory and fibrotic reaction, and results in continuing
           injury over time;

        h) The hyper-inflammatory responses to collagen leading to problems including
           chronic pain and fibrotic reaction;

        i) The propensity of the collagen Product to disintegrate after implantation in the
           female pelvis, causing pain and other adverse reactions;

        j) The adverse tissue reactions caused by the Product, which are causally related to
           infection, as the mesh is a foreign organic material from animals and/or human
           cadavers;

        k) The harshness of collagen upon the female pelvic tissue, and the hardening of the
           product in the body; and

        l) The creation of a non-anatomic condition in the pelvis leading to chronic pain and
           functional disabilities when the mesh is implanting according to the
           manufacturers’ instructions.

      42.     The Product are also defective due to Defendant’ failure to adequately warn or

   instruct Mrs. Santiago and/or her health care providers of subjects including, but not limited

   to, the following:

        a) The Product’ propensities to contract, retract, and/or shrink inside the body;

        b) The Product’ propensities for degradation, fragmentation and/or creep;
Case 2:21-cv-11696-CCC-ESK Document 1 Filed 05/24/21 Page 11 of 28 PageID: 11




       c) The Product’ inelasticity preventing proper mating with the pelvic floor and
          vaginal region;

       d) The frequency and manner of mesh erosion or extrusion;

       e) The risk of chronic inflammation resulting from the Product;

       f) The risk of chronic infections resulting from the Product;

       g) The risk of permanent vaginal or pelvic scarring as a result of the Product

       h) The risk of recurrent, intractable pelvic pain and other pain resulting from the
          Product;

       i) The need for corrective or revision surgery to adjust or remove the Product;

       j) The severity of complications that could arise as a result of implantation of the
          Product;

       k) The hazards associated with the Product;

       l) The Product’ defects described herein;

       m) Treatment of pelvic organ prolapse and stress urinary incontinence with the
          Product is no more effective than feasible available alternatives;

       n) Treatment of pelvic organ prolapse and stress urinary incontinence with the
          Product exposes patients to greater risk than feasible available alternatives;

       o) Treatment of pelvic organ prolapse and stress urinary incontinence with the
          Product makes future surgical repair more difficult than feasible available
          alternatives;

       p) Use of the Product puts the patient at greater risk of requiring additional surgery
          than feasible available alternatives;

       q) Removal of the Product due to complications may involve multiple surgeries and
          may significantly impair the patient’s quality of life; and

       r) Complete removal of the Product may not be possible and may not result in
          complete resolution of the complications, including pain.

      43.     Defendant under reported and continues to underreport information about the

   propensity of the Product to fail and cause injury and complications and have made
Case 2:21-cv-11696-CCC-ESK Document 1 Filed 05/24/21 Page 12 of 28 PageID: 12




   unfounded representations regarding the efficacy and safety of the Product through various

   means and media.

      44.     Defendant failed to perform proper and adequate testing and research in order to

   determine and evaluate the nature, magnitude, and frequency of the risks attendant to the

   Product.

      45.     Defendant failed to design and establish a safe, effective procedure for removal of

   the Product, or to determine if a safe, effective procedure for removal of the Product exists.

      46.     Feasible and suitable alternatives to the Product have existed at all times relevant

   that do not present the same frequency or severity of risks as do the Product.

      47.     The Product were at all times utilized and implanted in a manner foreseeable to

   Defendant, as Defendant generated the instructions for use, created the procedures for

   implanting the devices, and trained the implanting physician.

      48.     Defendant knowingly provided incomplete and insufficient training and

   information to physicians regarding the use of the Product and the aftercare of patients

   implanted with the Product.

      49.     The Product implanted in Mrs. Santiago was in the same or substantially similar

   condition as they were when they left Defendant’ possession, and in the condition directed by

   and expected by Defendant.

      50.     The injuries, conditions, and complications suffered by numerous women around

   the world who have been implanted with the Product include, but are not limited to, erosion,

   mesh contraction, infection, fistula, inflammation, scar tissue, organ perforation, dyspareunia

   (pain during sexual intercourse), blood loss, neuropathic and other acute and chronic nerve

   damage and pain, pudendal nerve damage, pelvic floor damage, and chronic pelvic pain.
Case 2:21-cv-11696-CCC-ESK Document 1 Filed 05/24/21 Page 13 of 28 PageID: 13




      51.     In many cases, including Mrs. Santiago’s case, women have been forced to

   undergo extensive medical treatment including, but not limited to, operations to locate and

   remove mesh, operations to attempt to repair pelvic organs, tissue, and nerve damage, the use

   of pain control and other medications, injections into various areas of the pelvis, spine, and

   the vagina, and operations to remove portions of the female genitalia.

      52.     The medical and scientific literature studying the effects of the Product, like that

   of the Obtryx Transobturator Mid-Urethral Sling System implanted in Mrs. Santiago, has

   examined each of these injuries, conditions, and complications, and has reported that they are

   causally related to the Product.

      53.     Removal of contracted, eroded and/or infected mesh can require multiple surgical

   interventions for removal of mesh and results in scarring on fragile compromised pelvic

   tissue and muscles.

      54.     At all relevant times herein, Defendant continued to promote the Product as safe

   and effective even when no clinical trials had been done supporting long- or short-term

   efficacy or safety.

      55.     In doing so, Defendant failed to disclose the known risks and failed to warn of

   known or scientifically knowable dangers and risks associated with the Product, including

   the magnitude and frequency of these risks.

      56.     At all relevant times herein, Defendant failed to provide sufficient warnings and

   instructions that would have put Mrs. Santiago and the general public on notice of the

   dangers and adverse effects caused by implantation of the Product.
Case 2:21-cv-11696-CCC-ESK Document 1 Filed 05/24/21 Page 14 of 28 PageID: 14




       57.     The Product as designed, manufactured, distributed, sold and/or supplied by

   Defendant were defective as marketed due to inadequate warnings, instructions, labeling

   and/or inadequate testing in the presence of Defendant’ knowledge of lack of safety.

       58.     As a result of having the Boston Scientific Obtryx Transobturator Mid-Urethral

   implanted in her, Mrs. Santiago has experienced significant mental and physical pain and

   suffering, has sustained permanent injury, has undergone medical treatment and will likely

   undergo further medical treatment and procedures, has suffered financial or economic loss,

   including, but not limited to, obligations for medical services and expenses, and/or lost

   income, and other damages.

                                         Causes of Action

                                    COUNT I: NEGLIGENCE

       59.     All previous paragraphs of this Complaint are hereby incorporated by reference as

   if fully set forth herein.

       60.     Defendant had a duty to individuals, including Margarita Santiago, to use

   reasonable care in designing, manufacturing, marketing, labeling, packaging, and selling the

   Product.

       61.     Defendant were negligent in failing to use reasonable care as described herein in

   designing, manufacturing, marketing, labeling, packaging, and selling the Product. Defendant

   breached its aforementioned duty by, among other things:

        a) Failing to design the Product so as to avoid an unreasonable risk of harm to women
           in whom the Product were implanted, including Mrs. Santiago;

        b) Failing to manufacture the Product so as to avoid an unreasonable risk of harm to
           women in whom the Product were implanted, including Mrs. Santiago;

        c) Failing to use reasonable care in the testing of the Product so as to avoid an
           unreasonable risk of harm to women in whom the Product were implanted, including
Case 2:21-cv-11696-CCC-ESK Document 1 Filed 05/24/21 Page 15 of 28 PageID: 15




            Mrs. Santiago;

        d) Failing to use reasonable care in inspecting the Product so as to avoid an
           unreasonable risk of harm to women in whom the Product were implanted, including
           Mrs. Santiago;

        e) Failing to use reasonable care in the training and instruction to physicians for the
           safe use of the Product; Failing to use reasonable care in studying the Product to
           evaluate their safety and to determine the nature, magnitude, and frequency of
           serious, life threatening complications that were known or knowable; and

        f) Otherwise negligently or carelessly designing, manufacturing, marketing, labeling,
           packaging and/or selling the Product.

      62.     The reasons that Defendant’s negligence caused the Product to be unreasonably

   dangerous and defective include, but are not limited to:

        a) The use of polypropylene and/or collagen material in the Product and the immune
           reaction that results from such material, causing adverse reactions and injuries;

        b) The design of the Product to be inserted into and through an area of the body with
           high levels of bacteria that adhere to the mesh causing immune reactions and
           subsequent tissue breakdown and adverse reactions and injuries;

        c) Biomechanical issues with the design of the Product, including, but not limited to,
           the propensity of the Product to contract or shrink inside the body, that in turn cause
           surrounding tissue to be inflamed, become fibrotic, and contract, resulting in injury;
        d)
        e) The use and design of arms and anchors in the Product, which, when placed in the
           women, are likely to pass through contaminated spaces and injure major nerve
           routes in the pelvic region;
        f) The propensity of the Product for “creep,” or to gradually elongate and deform when
           subject to prolonged tension inside the body;

        g) The inelasticity of the Product, causing them to be improperly mated to the delicate
           and sensitive areas of the pelvis where they are implanted, and causing pain upon
           normal daily activities that involve movement in the pelvis (e.g., intercourse,
           defecation);

        h) The propensity of the Product for degradation or fragmentation over time, which
           causes a chronic inflammatory and fibrotic reaction, and results in continuing injury
           over time;

        i) The hyper-inflammatory responses to collagen leading to problems including
           chronic pain and fibrotic reaction;
Case 2:21-cv-11696-CCC-ESK Document 1 Filed 05/24/21 Page 16 of 28 PageID: 16




        j) The propensity of the collagen Product to disintegrate after implantation in the
           female pelvis, causing pain and other adverse reactions;

        k) The adverse tissue reactions caused by the collagen Product, which are causally
           related to infection, as the collagen is a foreign organic material from animals;

        l) The harshness of collagen upon the female pelvic tissue; and

        m) The creation of a non-anatomic condition in the pelvis leading to chronic pain and
           functional disabilities when the mesh is implanting according to the manufacturers’
           instructions.

      63.     The reasons that Defendant’s negligence caused the Product to be unreasonably

   dangerous and defective include, but are not limited to:

        a) The use of polypropylene and/or collagen material in the Product and the immune
           reaction that results from such material, causing adverse reactions and injuries;

        b) The design of the Product to be inserted into and through an area of the body with
           high levels of bacteria that adhere to the mesh causing immune reactions and
           subsequent tissue breakdown and adverse reactions and injuries;

        c) Biomechanical issues with the design of the Product, including, but not limited to,
           the propensity of the Product to contract or shrink inside the body, that in turn cause
           surrounding tissue to be inflamed, become fibrotic, and contract, resulting in injury;

        d) The use and design of arms and anchors in the Product, which, when placed in the
           women, are likely to pass through contaminated spaces and injure major nerve
           routes in the pelvic region;

        e) The propensity of the Product for “creep,” or to gradually elongate and deform when
           subject to prolonged tension inside the body;

        f) The inelasticity of the Product, causing them to be improperly mated to the delicate
           and sensitive areas of the pelvis where they are implanted, and causing pain upon
           normal daily activities that involve movement in the pelvis (e.g., intercourse,
           defecation);

        g) The propensity of the Product for degradation or fragmentation over time, which
           causes a chronic inflammatory and fibrotic reaction, and results in continuing injury
           over time;

        h) The hyper-inflammatory responses to collagen leading to problems including
           chronic pain and fibrotic reaction;
Case 2:21-cv-11696-CCC-ESK Document 1 Filed 05/24/21 Page 17 of 28 PageID: 17




        i) The propensity of the collagen Product to disintegrate after implantation in the
           female pelvis, causing pain and other adverse reactions;

        j) The adverse tissue reactions caused by the collagen Product, which are causally
           related to infection, as the collagen is a foreign organic material from animals;

        k) The harshness of collagen upon the female pelvic tissue; and

        l) The creation of a non-anatomic condition in the pelvis leading to chronic pain and
           functional disabilities when the mesh is implanting according to the manufacturers’
           instructions.

      64.     Defendant also negligently failed to warn or instruct Mrs. Santiago and/or her

   health care providers of subjects including, but not limited to, the following:

        a) The Product’ propensities to contract, retract, and/or shrink inside the body;

        b) The Product’ propensities for degradation, fragmentation and/or creep;

        c) The Product’ inelasticity preventing proper mating with the pelvic floor and vaginal
           region;

        d) The rate and manner of mesh erosion or extrusion;

        e) The risk of chronic inflammation resulting from the Product;

        f) The risk of chronic infections resulting from the Product;

        g) The risk of permanent vaginal or pelvic scarring as a result of the Product;

        h) The risk of recurrent, intractable pelvic pain and other pain resulting from the
           Product;

        i) The need for corrective or revision surgery to adjust or remove the Product;

        j) The severity of complications that could arise as a result of implantation of the
           Product;

        k) The hazards associated with the Product;

        l) The Product’ defects described herein;

        m) Treatment of pelvic organ prolapse and stress urinary incontinence with the Product
           is no more effective than feasible available alternatives;
Case 2:21-cv-11696-CCC-ESK Document 1 Filed 05/24/21 Page 18 of 28 PageID: 18




         n) Treatment of pelvic organ prolapse and stress urinary incontinence with the Product
            exposes patients to greater risk than feasible available alternatives;

         o) Treatment of pelvic organ prolapse and stress urinary incontinence with the Product
            makes future surgical repair more difficult than feasible available alternatives;

         p) Use of the Product puts the patient at greater risk of requiring additional surgery
            than feasible available alternatives;

         q) Removal of the Product due to complications may involve multiple surgeries and
            may significantly impair the patient’s quality of life; and

         r) Complete removal of the Product may not be possible and may not result in
            complete resolution of the complications, including pain.

        65.     As a direct and proximate result of Defendant’s negligence, Mrs. Santiago has

    experienced significant mental and physical pain and suffering, has sustained permanent

    injury, has undergone medical treatment and will likely undergo further medical treatment

    and procedures, has suffered financial or economic loss, including, but not limited to,

    obligations for medical services and expenses, lost income, and other damages.

                      COUNT II: STRICT LIABILITY – DESIGN DEFECT

    66. All previous paragraphs of this Complaint are hereby incorporated by reference as if fully

set forth herein.

    67. The Product implanted in Mrs. Santiago were not reasonably safe for their intended

uses and were defective as described herein with respect to their design. As previously stated,

the Product’ design defects include, but are not limited to:

         a) The use of polypropylene and/or collagen material in the Product and the immune
            reaction that results from such material, causing adverse reactions and injuries;
         b) The design of the Product to be inserted into and through an area of the body with
            high levels of bacteria that adhere to the mesh causing immune reactions and
            subsequent tissue breakdown and adverse reactions and injuries;

         c) Biomechanical issues with the design of the Product, including, but not limited to,
            the propensity of the Product to contract or shrink inside the body, that in turn cause
Case 2:21-cv-11696-CCC-ESK Document 1 Filed 05/24/21 Page 19 of 28 PageID: 19




            surrounding tissue to be inflamed, become fibrotic, and contract, resulting in injury;

        d) The use and design of arms and anchors in the Product, which, when placed in the
           women, are likely to pass through contaminated spaces and injure major nerve
           routes in the pelvic region;

        e) The propensity of the Product for “creep,” or to gradually elongate and deform when
           subject to prolonged tension inside the body;

        f) The inelasticity of the Product, causing them to be improperly mated to the delicate
           and sensitive areas of the pelvis where they are implanted, and causing pain upon
           normal daily activities that involve movement in the pelvis (e.g., intercourse,
           defecation);

        g) The propensity of the Product for degradation or fragmentation over time, which
           causes a chronic inflammatory and fibrotic reaction, and results in continuing injury
           over time;

        h) The hyper-inflammatory responses to collagen leading to problems including
           chronic pain and fibrotic reaction;

        i) The propensity of the collagen Product to disintegrate after implantation in the
           female pelvis, causing pain and other adverse reactions;

        j) The adverse tissue reactions caused by the collagen Product, which are causally
           related to infection, as the collagen is a foreign organic material from animals and/or
           human cadavers;

        k) The harshness of collagen upon the female pelvic tissue, and the hardening of the
           product in the body;

        l) The creation of a non-anatomic condition in the pelvis leading to chronic pain and
           functional disabilities when the mesh is implanting according to the manufacturers’
           instructions, and

        m) The use of polypropylene material in the Product and the failure to provide adequate
           directions for use (DFU) and training.

   68. As a direct and proximate result of the Product’ aforementioned defects as described

herein, Mrs. Santiago has experienced significant mental and physical pain and suffering, has

sustained permanent injury, has undergone medical treatment and will likely undergo future
Case 2:21-cv-11696-CCC-ESK Document 1 Filed 05/24/21 Page 20 of 28 PageID: 20




medical treatment and procedures, has suffered financial or economic loss, including, but not

limited to, obligations for medical services and expenses, lost income, and other damages.

    69. Defendant is strictly liable to Mrs. Santiago for designing, manufacturing, marketing,

labeling, packaging, and selling a defective product(s).

               COUNT III: STRICT LIABILITY – MANUFACTURING DEFECT

    70. All previous paragraphs of this Complaint are hereby incorporated by reference as if fully

set forth herein.

    71. The Product implanted in Mrs. Santiago were not reasonably safe for their intended uses

and were defective as described herein as a matter of law with respect to their manufacture, in

that they deviated materially from Defendant’s design and manufacturing specifications in such a

manner as to pose unreasonable risks of serious bodily harm to Mrs. Santiago.

    72. As a direct and proximate result of the Product’ aforementioned defects as described

herein, Mrs. Santiago has experienced significant mental and physical pain and suffering, has

sustained permanent injury, has undergone medical treatment and/or corrective surgery and

hospitalization, has suffered financial or economic loss, including, but not limited to,

obligations for medical services and expenses, and/or lost income, and other damages.

    73. Defendant is strictly liable to Mrs. Santiago for designing, manufacturing, marketing,

labeling, packaging and selling defective Product.

                    COUNT IV: STRICT LIABILITY – FAILURE TO WARN

    74. All previous paragraphs of this Complaint are hereby incorporated by reference as if fully

set forth herein.

    75. The Product implanted in Mrs. Santiago were not reasonably safe for their intended uses

and were defective as described herein as a matter of law due to their lack of appropriate and
Case 2:21-cv-11696-CCC-ESK Document 1 Filed 05/24/21 Page 21 of 28 PageID: 21




necessary warnings. Specifically, Defendant did not provide sufficient or adequate warnings

regarding, among other subjects:

        a) The Product’ propensities to contract, retract, and/or shrink inside the body;

        b) The Product’ propensities for degradation, fragmentation, disintegration and/or
           creep;

        c) The Product’ inelasticity preventing proper mating with the pelvic floor and vaginal
           region;

        d) The rate and manner of mesh erosion or extrusion;

        e) The risk of chronic inflammation resulting from the Product;

        f) The risk of chronic infections resulting from the Product;

        g) The risk of permanent vaginal or pelvic scarring as a result of the Product;

        h) The risk of recurrent, intractable pelvic pain and other pain resulting from the
           Product;

        i) The need for corrective or revision surgery to adjust or remove the Product;

        j) The severity of complications that could arise as a result of implantation of the
           Product;

        k) The hazards associated with the Product;

        l) The Product’ defects described herein;

        m) Treatment of pelvic organ prolapse and stress urinary incontinence with the
           Product is no more effective than feasible available alternatives;

        n) Treatment of pelvic organ prolapse and stress urinary incontinence with the
           Product exposes patients to greater risk than feasible available alternatives;

        o) Treatment of pelvic organ prolapse and stress urinary incontinence with the
           Product makes future surgical repair more difficult than feasible available
           alternatives;

        p) Use of the Product puts the patient at greater risk of requiring additional surgery
           than feasible available alternatives;

        q) Removal of the Product due to complications may involve multiple surgeries and
Case 2:21-cv-11696-CCC-ESK Document 1 Filed 05/24/21 Page 22 of 28 PageID: 22




             may significantly impair the patient’s quality of life;

         r) Complete removal of the Product may not be possible and may not result in
            complete resolution of the complications, including pain; and

         s) The nature, magnitude and frequency of complications that could arise as a result of
            implantation of the Product.

    76. As a direct and proximate result of the Product’ aforementioned defects as described

herein, Mrs. Santiago has experienced significant mental and physical pain and suffering, has

sustained permanent injury, has undergone medical treatment and will likely undergo further

medical treatment and procedures, has suffered financial or economic loss, including, but not

limited to, obligations for medical services and expenses, and/or lost income, and other damages.

    77. Defendant is strictly liable to Mrs. Santiago for designing, manufacturing, marketing,

labeling, packaging and selling a defective product(s).

                        COUNT V: BREACH OF EXPRESS WARRANTY

    78. All previous paragraphs of this Complaint are hereby incorporated by reference as if fully

set forth herein.

    79. Defendant made assurances as described herein to the general public, hospitals and health

care professionals that the Product were safe and reasonably fit for their intended purposes.

    80. Mrs. Santiago and/or her healthcare provider chose the Product based upon Defendant’

warranties and representations as described herein regarding the safety and fitness of the Product.

    81. Mrs. Santiago, individually and/or by and through her physician, reasonably relied upon

Defendant’ express warranties and guarantees that the Product were safe, merchantable, and

reasonably fit for their intended purposes.
Case 2:21-cv-11696-CCC-ESK Document 1 Filed 05/24/21 Page 23 of 28 PageID: 23




    82. Defendant breached these express warranties because the Product implanted in Mrs.

Santiago were unreasonably dangerous and defective as described herein and not as Defendant(s)

had represented.

    83. Defendant’ breach of their express warranties resulted in the implantation of an

unreasonably dangerous and defective Product in the body of Mrs. Santiago, placing said

Plaintiff’s health and safety in jeopardy.

    84. As a direct and proximate result of Defendant’s breach of the aforementioned express

warranties, Mrs. Santiago has experienced significant mental and physical pain and suffering,

has sustained permanent injury, has undergone medical treatment and will likely undergo further

medical treatment and procedures, has suffered financial or economic loss, including, but not

limited to, obligations for medical services and expenses, and/or lost income, and other damages.

                       COUNT VI: BREACH OF IMPLIED WARRANTY

    85. All previous paragraphs of this Complaint are hereby incorporated by reference as if fully

set forth herein.

    86. Defendant impliedly warranted that the Product were merchantable and were fit for the

ordinary purposes for which they were intended.

    87. When the Product were implanted in Mrs. Santiago to treat her pelvic organ prolapse

and/or stress urinary incontinence, the Product were being used for the ordinary purposes for

which they were intended.

    88. Mrs. Santiago, individually and/or by and through her physician, relied upon Defendant’

implied warranties of merchantability in consenting to have the Product implanted in her.
Case 2:21-cv-11696-CCC-ESK Document 1 Filed 05/24/21 Page 24 of 28 PageID: 24




    89. Defendant breached these implied warranties of merchantability because the Product

implanted in Mrs. Santiago were neither merchantable nor suited for their intended uses as

warranted.

    90. Defendant’ breach of their implied warranties resulted in the implantation of

unreasonably dangerous and defective Product in the body of Mrs. Santiago, placing said

Plaintiff’s health and safety in jeopardy.

    91. As a direct and proximate result of Defendant’s breach of the aforementioned implied

warranties, Mrs. Santiago has experienced significant mental and physical pain and suffering,

has sustained permanent injury, has undergone medical treatment and will likely undergo further

medical treatment and procedures, has suffered financial or economic loss, including, but not

limited to, obligations for medical services and expenses, and/or lost income, and other damages.

                              COUNT VII: LOSS OF CONSORTIUM

    92. All previous paragraphs of this Complaint are hereby incorporated by reference as if fully

set forth herein.

    93. As a direct and proximate result of the above-described injuries sustained by Mrs.

Santiago, where applicable, her spouse named in the Short Form Complaint has suffered a loss of

consortium, companionship, society, affection, services, and support.

                      COUNT VIII: DISCOVERY RULE, TOLLING, AND

                                 FRAUDULENT CONCEALMENT

    94. All previous paragraphs of this Complaint are hereby incorporated by reference as if fully

set forth herein.
Case 2:21-cv-11696-CCC-ESK Document 1 Filed 05/24/21 Page 25 of 28 PageID: 25




   95. Plaintiffs assert all applicable state statutory and common law rights and theories related

to the tolling or extension of any applicable statute of limitations, including equitable tolling,

class action tolling, delayed discovery, discovery rule, and fraudulent concealment.

   96. Plaintiffs plead that the discovery rule should be applied to toll the running of the statute

of limitations until Plaintiffs knew, or through the exercise of reasonable care and diligence

should have known, of facts indicating that Plaintiffs had been injured, the cause of the injury,

and the tortious nature of the wrongdoing that caused the injury.

   97. Despite diligent investigation by Plaintiffs, including the female Plaintiff named in

Plaintiff’s Short-Form Complaint, into the cause of their injuries, including consultations with

Plaintiffs’ medical providers, the nature of Plaintiffs’ injuries and damages, and their relationship

to the Product was not discovered, and through reasonable care and due diligence could not have

been discovered, until a date within the applicable statute of limitations for filing Plaintiffs’

claims. Therefore, under appropriate application of the discovery rule, Plaintiffs’ suit was filed

well within the applicable statutory limitations period.

   98. The running of the statute of limitations in this cause is tolled due to equitable tolling.

Defendant are estopped from asserting a statute of limitations defense due to Defendant’

fraudulent concealment, through affirmative misrepresentations and omissions, from Plaintiffs

and Plaintiffs’ physicians of the true risks associated with the Product. As a result of Defendant’

fraudulent concealment, Plaintiffs and Plaintiffs’ physicians were unaware, and could not have

known or have learned through reasonable diligence that Plaintiffs had been exposed to the risks

alleged herein and that those risks were the direct and proximate result of the wrongful acts and

omissions of the Defendant.
Case 2:21-cv-11696-CCC-ESK Document 1 Filed 05/24/21 Page 26 of 28 PageID: 26




                                COUNT IX: PUNITIVE DAMAGES

    99. All previous paragraphs of this Complaint are hereby incorporated by reference as if fully

set forth herein.

    100.        Defendant sold their Product to the healthcare providers of Mrs. Santiago and

other healthcare providers in the state of implantation and throughout the United States without

doing adequate testing to ensure that the Product were reasonably safe for implantation in the

female pelvic area.

    101.        Defendant sold the Product to Plaintiffs’, including Mrs. Santiago, health care

providers and other health care providers in the state of implantation and throughout the United

States in spite of their knowledge that the Product can shrink, disintegrate and/or degrade inside

the body, and cause the other problems heretofore set forth in this complaint, thereby causing

severe and debilitating injuries suffered by Mrs. Santiago and numerous other women.

    102.        Defendant ignored reports from patients and health care providers throughout the

United States and elsewhere of the Product’ failures to perform as intended, which lead to the

severe and debilitating injuries suffered by Mrs. Santiago and numerous other women. Rather

than doing adequate testing to determine the cause of these injuries, or to rule out the Product’

designs or the processes by which the Product are manufactured as the cause of these injuries,

Defendant(s) chose instead to continue to market and sell the Product as safe and effective.

    103.        Defendant knew the Product were unreasonably dangerous in light of their risks

of failure, pain and suffering, loss of life’s enjoyment, remedial surgeries, and treatments in an

effort to cure the conditions proximately related to the use of the Product, as well as other severe

and personal injuries which were permanent and lasting in nature.
Case 2:21-cv-11696-CCC-ESK Document 1 Filed 05/24/21 Page 27 of 28 PageID: 27




   104.         Defendant withheld material information from the medical community and the

public in general, including Mrs. Santiago, regarding the safety and efficacy of the Product.

   105.         Defendant knew and recklessly disregarded the fact that the Product caused

debilitating and potentially life altering complications with greater frequency than feasible

alternative methods and/or Product used to treat pelvic organ prolapse and stress urinary

incontinence.

   106.         Defendant misstated and misrepresented data and continue to misrepresent data so

as to minimize the perceived risk of injuries caused by the Product.

   107.         Notwithstanding the foregoing, Defendant continue to aggressively market the

Product to consumers, without disclosing the true risks associated with the Product.

   108.         Defendant knew of the Product’ defective and unreasonably dangerous nature but

continued to mislead physicians and patients and to manufacture, market, distribute, and sell the

Product so as to maximize sales and profits at the expense of the health and safety of the public,

including Mrs. Santiago.

   109.         Defendant continues to conceal and/or fail to disclose to the public, including

Mrs. Santiago, the serious complications associated with the use of the Product to ensure

continued and increased sales of the Product.

   110.         Defendant’ conduct as described herein shows willful misconduct, malice, fraud,

wantonness, oppression, or that entire want of care which raises the presumption of conscious

indifference to consequences, thereby justifying an award of punitive damages.

       WHEREFORE, the Plaintiffs demand judgment against Defendant, and request

 compensatory damages, together with interest, cost of suit, attorneys’ fees, and all such other

 relief as the Court deems just and proper as well
Case 2:21-cv-11696-CCC-ESK Document 1 Filed 05/24/21 Page 28 of 28 PageID: 28




 as:

        •   Compensatory damages to Plaintiffs for past, present, and future damages,
            including but not limited to, pain and suffering for severe and permanent personal
            injuries sustained by Plaintiffs, emotional distress, mental anguish, physical
            disfigurement and impairment; health and medical care costs, together with pre-
            and post-judgment interest and costs as provided by law;

        •   Restitution and disgorgement of profits;

        •   Reasonable attorneys’ fees;

        •   The costs of these proceedings;

        •   All ascertainable economic damages;

        •   Punitive damages; and

        •   Such other and further relief as this Court deems just and proper.


                                DEMAND FOR JURY TRIAL

       The Plaintiffs hereby demand a trial by jury on all Counts and as to all issues.

                                              Respectfully submitted,

                                              MESSA & ASSOCIATES, P.C.



                                     By:      _/s/ Alaina A. Gregorio
                                              Alaina A. Gregorio, Esquire
                                              Attorney for Plaintiffs
